United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-1568
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                  Bernard Brandon Mims, also known as Lil B

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: October 24, 2019
                            Filed: October 29, 2019
                                 [Unpublished]
                                ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Bernard Brandon Mims pleaded guilty to a drug-conspiracy offense,
21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and the district court 1 imposed the

      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
statutory-minimum sentence of 120 months in prison. In an Anders brief, Mims’s
counsel raises his client’s competency at the plea-entry stage as an issue for us to
review on appeal and requests permission to withdraw. See Anders v. California,
386 U.S. 738 (1967).

       We conclude that the district court did not clearly err when it found that Mims
was competent to plead guilty. See United States v. Martinez, 446 F.3d 878, 881
(8th Cir. 2006) (applying the clear-error standard of review and explaining that a
defendant is competent to plead guilty if he or she has “a reasonable degree of
rational understanding” when consulting with counsel and has “a rational [and]
factual understanding of the proceedings”); United States v. Denton, 434 F.3d 1104,
1112–13 (8th Cir. 2006) (affording “significant weight” to defense counsel’s opinion
about defendant’s competency). Nor did the court abuse its discretion in declining
to order a competency evaluation or hearing. See United States v. Washington,
596 F.3d 926, 941 (8th Cir. 2010) (concluding that no further inquiry was necessary
when the parties never raised doubts about the defendant’s competency and the court
found that the defendant was competent after having had a chance to observe him).

     We have also independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                      ______________________________




                                        -2-